DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment according to figure 6 in the reply filed on 1/10/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the times that contribute to image formation on the recording medium”  and “the presence or absence of waste” lack antecedent basis.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  “the other surface state detection sensor” lack antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (2010/0053254).

Regarding claim 1, Ito teaches an inkjet recording apparatus comprising: 

an endless conveyor belt (fig. 1, item 35) that conveys a recording medium (fig. 2, item P) to a position facing the recording head (see fig. 2); 
a recording medium supply mechanism (fig. 4, item 11) that supplies the recording medium onto the conveyor belt (see fig. 2); 
a surface state detection sensor (fig. 2, item 21) that detects a surface state of the conveyor belt ([0040]); and 
a controller (fig. 4, item 7) that controls the recording medium supply mechanism, 
wherein
the conveyor belt includes a plurality of openings (fig. 3, items 36a) in a conveyance direction of the recording medium (fig. 3, note two rows of openings in the conveyance direction) that allow the ink to pass through when the recording head executes flushing that ejects ink at times different from the times that contribute to image formation on the recording medium ([0025]), and 
the controller determines whether waste is adhered around the periphery of the openings of the conveyor belt based on the detection result of the surface state detection sensor before and after the recording head executes flushing ([0040], note that the sensor 21 detects the result every time section 36 passes the sensor, whether or not a flushing has taken place, meaning that it necessarily makes the detection before and after flushing because section 36 passes sensor 21 repeatedly), and based on the presence or absence of waste and a previously set placement pattern of the recording medium to be supplied onto the conveyor belt in a cycle following a cycle in 

Regarding claim 8, Ito teaches the inkjet recording apparatus according to claim 1, wherein the conveyor belt has, at a plurality of locations in the conveyance direction, opening groups (see fig.3, note two groups with three openings each) having rows of openings (fig. 3, note that each group has a row of openings) in which the openings are lined up in a belt width direction perpendicular to the conveyance direction of the recording medium on the conveyor belt (see fig. 3), and the opening groups are irregularly positioned in the conveyance direction in one cycle of the conveyor belt (fig. 3, Note that the groups are “irregularly positioned.” Note that “irregularly positioned has 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito.

Regarding claim 4, Ito teaches the inkjet recording apparatus according to claim 1, wherein when the controller determines that waste is adhered around the periphery of the openings based on the detection result of the surface state detection sensor ([0040]). Ito does not teach wherein when the placement pattern in the following cycle is a pattern that is offset from the openings, the controller causes the execution of supply of the recording medium onto the conveyor belt by the recording medium supply mechanism in the following cycle. However, according to MPEP 2114, an apparatus claim covers what an apparatus is, not what an apparatus does. Here, the entirety of the claimed structure of the apparatus is disclosed by Ito, and functional language has been recited in an attempt to distinguish the claimed invention from Ito, but that functional . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Holbrook et al. (2011/0103928).
 	Regarding claim 7, Ito teaches the inkjet recording apparatus according to claim 6, wherein the conveyor belt has, at a plurality of locations in the conveyance direction, opening rows (fig. 3, note two rows in the conveyance direction, the rows perpendicular to the conveyance direction), which are the openings lined up in a belt width direction perpendicular to the conveyance direction of the recording medium in the conveyor belt (see fig. 3), two opening rows adjacent to each other in the conveyance direction in the conveyance belt are positioned to be offset in the belt width direction so that a portion of the openings appear to overlap one another when viewed along the conveyance direction (see fig. 3). Ito does not teach wherein the surface state detection sensor includes two surface state detection sensors along the belt width direction, one surface state detection sensor detecting a surface state of the conveyor belt around the openings included in one opening row among the two opening rows that are adjacent to each other in the conveyance direction, and the other surface state detection sensor detecting a surface state of the conveyor belt around the openings included in the other opening row. Holbrook teaches two sensors aligned in a width direction of a belt that could each detect a condition of one of a parallel row of holes in the conveyance direction (Holbrook, figs. 2, 3, Note detectors 56 spaced in the belt width direction). It would have been obvious to one of ordinary skill in the art at the time of invention to add two sensors, as disclosed by Holbrook, instead of the single sensor disclosed by Ito because doing so would allow for detecting variations the state of the belt/holes in the belt width direction in addition to the conveyance direction).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853